DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10, 19 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cromie et al. (US 2018/0056104) (hereafter Cromie).
 	Regarding claim 10, Cromie discloses a method for using an exosuit comprising a base layer, a power layer, and a plurality of sensors (see, paragraph [0005], base layer and power layer, paragraph [0007], plurality of sensors), the method comprising: receive data from the plurality of sensors (see, paragraphs [0092], [0100], [0135], [0136]) during an exosuit use period (see, Fig. 6I, Fig. 24, sensors, 2430, [0135], [0147], [160], [0239]); identifying segments of relatively high user activity and segments of relatively low user activity within the received data that occurred during 
Regarding claim 19, Cromie further discloses the method, further comprising verifying that the feedback is improving posture (see, paragraph [0096] the exosuit may provide visual, audio, or haptic feedback or cues to inform the user of various exosuit operations.  For example, the exosuit may include vibration motors to provide haptic feedback.  As a specific example, two haptic motors may be positioned near the front hip bones to inform the user of suit activity when performing a sit-to-stand assistive movement.  In addition, two haptic motors may be positioned near the back hip bones to inform the user of suit activity when performing a stand-to-sit assistive movement.  The exosuit may include one or more light emitting diodes (LEDs) to provide visual feedback or cues.  For example, LEDS may be placed near the left and/or right shoulders within the peripheral vision of the user.  The exosuit may include a speaker or buzzer to provide audio feedback or cues).
 	Regarding claim 20, Cromie further discloses the method of claim 10, further comprising: detecting an improper fit of a portion of the exosuit based on the plurality of posture sessions; and providing notice to the user of the exosuit of the improper fit (see, Fig. 4, steps 409 and 410 discloses wearer trained in advanced suit functionality and wearer instructed to return for periodic reclibration, optimization and maintenance. Paragraph [0135], The wearer can then be trained in the initial operation of the suit (405), and instructed to perform standardized activities (406) to optimize and calibrate the sensors and control layer, as well as confirm that the configuration is appropriate (407).  If a provisional suit was initially used, the final suit can then be prepared 
(408). the wearer, as well as a caregiver or companion, if applicable, can then be trained in advanced suit functionality (409).  The wearer may be instructed to return to the retail or service 
connections to the suit may additionally enable a service center to monitor status of the suit, remotely upgrade software, or notify the wearer if service is needed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cromie et al. (US 2018/0056104) (hereafter Cromie) in view of Ly et al. (US 2017/0258374) (hereafter Ly).
 	Regarding claim 1, Cromie discloses an exosuit system (see, abstract, exosuit system), comprising: an exosuit comprising a base layer (see, paragraph [0005], base layer), a power layer (see, paragraph [0006], a power layer coupled to the base layer and operative to provide active contractive forces between pairs of the specific regions, and control circuitry operative to control the active contractive forces according to a plurality of assistive body movement modes.), and a plurality of sensors (see, paragraph [0007], plurality of sensors), wherein the exosuit is operative to provide the plurality of assistive movements (paragraph [0006], assistive forces to human body according to the human body according to a plurality of assistive body movement nodes); and
control circuitry (see, Fig. 24, controller, 2410) coupled to the power layer and the plurality of sensors (see, Fig. 24, sensors, 2430, paragraph [0007], a plurality of sensors), the control circuitry operative to: receive data from the plurality of sensors (see, paragraphs [0092], [0100], [0135], [0136]) during an exosuit use period (see, Fig. 24, sensors, 2430); identify segments of relatively high user activity and segments of relatively low user activity within the received data that occurred during the exosuit use period, wherein the segments of relatively low user activity occur in between the segments of relatively high user activity (see, paragraph [0244], a powered assistive exosuit intended primarily for assistive functions can also be adapted to perform exosuit functions.  Embodiments of such an assistive exosuit typically include FLAs approximating muscle groups such as hip flexors, gluteal/hip extensors, spinal extensors, or abdominal muscles.  In the assistive modes of these exosuits, these FLAs provide assistance for activities such as moving between standing and seated positions, walking, and postural stability.  Actuation of specific FLAs within such an exosuit system may also provide stretching assistance, here, the seated position between the walking positions are interpreted as low user activities); analyze data associated with the segments of 
 	Regarding claim 3, the combined teachings as a whole discloses the exosuit system, wherein the control circuitry is operative to: observe changes in the representative posture positions throughout the exosuit use period; adjust the feedback provided based on the observed changes in the representative posture positions (Ly teaches in paragraph [0096], real-time kinematic time series data is transformed by R.sub.base into a real-time posture value and compared to an ideal posture as defined by R.sub.base and the posture correction factor (e.g., a posture offset).  This comparison can indicate an orientation difference, which can be a measure of the real-time posture 
 	Regarding claim 4, Cromie further discloses the exosuit system, wherein the control circuitry is operative to aggregate the plurality of posture sessions over multiple exosuit use periods (see, paragraph [0102], Control of the suit includes the use of machine learning techniques to measure movement performance across many instances of one or of many wearers of suits connected via the internet, where the calculation of the best control motion for optimizing performance and improving safety for any one user is based on the aggregate information in all or a subset of the wearers of the suit).

	Regarding claim 8, the combined teachings further discloses the exosuit system, wherein the exosuit use period comprises a fixed number of hours within a day, a period of several days, a week, a month, or a year (see, Ly, paragraph [0016], Walking in particular is an activity where a user has been discovered to exhibit substantially consistent posture.  Additionally, walking is easily detectable and periodically performed over the course of a sustained period, which enables recalibration of reference orientation).
	Regarding clam 14, Cromie does not explicitly disclose wherein each of the plurality of posture sessions specifies a posture position comprising forward/backward lean angle and a left/right lean angle. However, in same field of endeavor, Ly teaches in paragraph [0096], real-time kinematic time series data is transformed by R.sub.base into a real-time posture value and compared to an ideal posture as defined by R.sub.base and the posture correction factor (e.g., a posture offset).  This comparison can indicate an orientation difference, which can be a measure of the real-time posture value's deviation from a targeted ideal posture similar to an offset.  For example, a user leaning five degrees forward from an ideal sitting posture may have an orientation .

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cromie et al. in view of Ly et al. (US 2017/0258374)(hereafter Ly) and further in view of Chang et al. (US 2018/0264320) (hereafter Chang).
 	Regarding claim 2, the combined teachings do not disclose the exosuit system, wherein the control circuitry is operative to: cluster each of the plurality of posture sessions according to one of a plurality of clusters, wherein each of the plurality clusters correspond to a time frame within the exosuit use period; and classify each of the plurality of clusters according a representative posture position indicative of posture positions associated with a particular cluster. However, in same field of endeavor, Chang teaches in paragraph [0046] the kinematic data can be collected with an inertial measurement system that may include an accelerometer system, a gyroscope system, and/or a magnetometer.  Preferably, the inertial measurement system includes a three-axis accelerometer and gyroscope.  The kinematic data is preferably a stream of kinematic data collected over periods of time detected activity.  The kinematic data may be collected continuously but may alternatively be selectively activated in response to detected activity. [0073] the set of sensor state discriminators can additionally include a set of activity discriminators.  An activity discriminator functions as an activity detector to classify at least one activity.  An activity discriminator may be customized for a particular location.  For example, after the pelvis region of the activity sensor is identified, an activity discriminator may identify if the user is walking or running. [0098] the first approach is to use a population classification model based on labeled data of raw auto-calibrated sensor data and the sensor location.  The dataset can be labeled and continually learn with additional input from new users who specify the initial sensor location during setup.  The machine learning models can be used to improve accuracy of detecting sensor locations and/or activities for all users.  [0101], another approach is to use an unsupervised clustering algorithm to find groups of data that are most dissimilar.  These approaches include k-means, expectation-maximization algorithms, density-based clustering, principal component analysis, and auto-encoding deep learning networks to identify different states, which would correspond to different sensor locations.  By using an unsupervised learning algorithm, the model can find natural boundaries between the movement behaviors and the sensor locations. Therefore, it would have been obvious . 

12.	Claims 6,7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cromie et al. in view of Ly et al. (US 2017/0258374)(hereafter Ly) and further in view of Chang et al. (US 2013/0015976)(hereafter Chang).
Regarding claim 6, the combined teachings do not disclose the exosuit system, wherein the control circuitry is operative to discard data associated with the segments of relatively high user activity. However, in same field of endeavor, Chang teaches in paragraph [0056], if the accelerometer is configured such that gravity is represented by a value of 248, the threshold to identify a walking state is, e.g., 160 and the threshold to identify a sitting state is, e.g., 45.  Thus, if S.sub.t is calculated to be 170 (i.e., greater than the walking threshold), a walking state is detected, whereas if S.sub.t is calculated to be 40 (i.e., less than the sitting threshold), a sitting state is detected.  If S.sub.t values range between movement state thresholds (e.g., between 45 and 160 in this example), the sample is discarded due to classification uncertainty.  In this way, aberrant measurements can be rejected from the sampled measurements before the average is computed. Clearly here less than sitting threshold is to be considered in calculation and one skilled in the art would use the threshold technique of Chang to discard or ignore the high activity data from calculation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the Cromie and Ly, as a whole, as a whole so as to discard the calculation associated with the high user activity, the motivation is to discard the aberrant measurements from calculation. 

 	Regarding claim 9, Cromie further discloses the exosuit system, wherein the feedback comprises one of the plurality of exosuit assistance actions (see, abstract, paragraph [0005], assistive body movement modes, [0006], [0093], [0096],The exosuit may provide visual, audio, or haptic feedback or cues to inform the user of various exosuit operations.  For example, the exosuit may include vibration motors to provide haptic feedback.  As a specific example, two haptic motors may be positioned near the front hip bones to inform the user of suit activity when performing a sit-to-stand assistive movement).

 13.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cromie et al. in view of Chang et al. (US 2013/0015976)(hereafter Chang).
 	Regarding claim 11, Cromie does not explicitly disclose the method, wherein when the posture position for one of the posture sessions is classified as a relatively poor posture position and the posture duration exceeds a first time threshold, providing the feedback via the exosuit.  However in same field of endeavor, Chang teaches [0056], [0057] where S is the smoothed time series, D is a change in power, t is a time index, and k is a looping index.  S.sub.t is then compared to defined thresholds to determine whether the subject is walking or sitting at time t. For example, if the accelerometer is configured such that gravity is represented by a value of 248, the threshold to identify a walking state is, e.g., 160 and the threshold to identify a sitting state is, e.g., 45.  Thus, if S.sub.t is calculated to be 170 (i.e., greater than the walking threshold), a walking state is detected, whereas if S.sub.t is calculated to be 40 (i.e., less than the sitting threshold), a sitting state is detected.  If S.sub.t values range between movement state thresholds (e.g., between 45 and 160 in this example), the sample is discarded due to classification uncertainty.  In this way, aberrant 
Regarding claim 12, Cromie further discloses the method, wherein the feedback comprises exosuit assistance motion, an audio cue, or a haptic cue (see, paragraph [0096]).
 	Regarding claim 13, the combined teachings do not explicitly disclose the method, wherein when the posture position for one of the posture sessions is classified as a relatively poor posture position and the posture duration is less than a second time threshold, preventing the feedback. However, Chang does teach Chang teaches [0056], [0057] where S is the smoothed time series, D is a change in power, t is a time index, and k is a looping index.  S.sub.t is then compared to defined thresholds to determine whether the subject is walking or sitting at time t. For example, if the accelerometer is configured such that gravity is represented by a value of 248, the threshold to identify a walking state is, e.g., 160 and the threshold to identify a sitting state is, e.g., 45.  Thus, if S.sub.t is calculated to be 170 (i.e., greater than the walking threshold), a walking state is detected, whereas if S.sub.t is calculated to be 40 (i.e., less than the sitting threshold), a sitting state is detected.  If S.sub.t values range between movement state thresholds (e.g., between 45 and 160 in this example), the sample is discarded due to classification uncertainty.  In this way, aberrant measurements can be rejected from the sampled measurements before the average is computed.  [0070] Biomechanical Posture Detection and Feedback.  A flowchart of a method of biomechanical posture detection and feedback according to one embodiment is presented in FIG. 6.  In step 601, microprocessor 403 receives and normalizes accelerometer data streamed from accelerometer 405 in real-time as discussed above.  Once sensor device 301 has been normalized, sensor device 301 is used to detect posture of a user and provide sensory feedback to that user. [0071] in step 602, microprocessor 403 analyzes the accelerometer data to determine the real-time movement state 
 
 14.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cromie et al. in view of Chang et al. (US 2018/0264320)(hereafter Chang).
.
15.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cromie et al. in view of Chang et al. (US 2013/0015976)(hereafter Chang).
Regarding claim 17, the combined teachings do not disclose the discarding data associated with the segments of relatively high user activity; and compressing the data associated with each posture session. However, in same field of endeavor, Chang teaches in paragraph [0056], if the accelerometer is configured such that gravity is represented by a value of 248, the threshold to identify a walking state is, e.g., 160 and the threshold to identify a sitting state is, e.g., 45.  Thus, if S.sub.t is calculated to be 170 (i.e., greater than the walking threshold), a walking state is detected, whereas if S.sub.t is calculated to be 40 (i.e., less than the sitting threshold), a sitting state is detected.  If S.sub.t values range between movement state thresholds (e.g., between 45 and 160 in this example), the sample is discarded due to classification uncertainty.  In this way, aberrant measurements can be rejected from the sampled measurements before the average is computed. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Chang with the Cromie, as a whole, as a whole so as to discard the calculation associated with the high user activity, the motivation is to discard the aberrant measurements from calculation. 
 	Regarding claim 18, the combined teachings further discloses uploading the compressed data to a server via a wireless or wired connection. (See, Chang, Fig. 3, [0081], paragraph [0056], transmitting the data from the computing device, 303 to the cloud server, 305).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/27/2021